Citation Nr: 1529341	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a back disability.

2.  Entitlement to an increased rating in excess of 20 percent for a right knee disability diagnosed as instability of the right knee.

3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability diagnosed as arthritis of the right knee.

4.  Entitlement to an earlier effective date for the grant of an increased rating for a back disability.

5.  Entitlement to an earlier effective date for the grant of an increased rating for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1979 to April 1992, and from March 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared before the undersigned at a January 2011 hearing regarding issues which are not currently on appeal before the Board.  The transcript of that hearing is of record. 

In an April 14, 2015, communication, the Veteran indicated that he was satisfied with the 10 percent rating he currently receives for his arthritis of the right knee.  That issue is dismissed below. 

All other issues are REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to an increased rating in excess of 10 percent for a right knee disability diagnosed as arthritis of the right knee.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to an increased rating in excess of 10 percent for a right knee disability diagnosed as arthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 14, 2015 communication, the Veteran indicated to the undersigned VLJ that he was satisfied with the current rating for his right disability diagnosed as arthritis of the right knee.  As such, the Veteran indicated that he wished to withdraw that issue.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014). Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of April 14, 2015, the Board had not yet issued a final decision on that issue. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as
to the issues of increased ratings for a right knee disability diagnosed as arthritis of the right knee is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

ORDER

Claim for entitlement to an increased rating in excess of 10 percent for a right knee disability diagnosed as arthritis of the right knee is dismissed.


REMAND

In his January 28, 2014, January 22, 2015, and April 14, 2015, VA-9 Forms (Appeals to Board of Veterans' Appeals) and a June 11, 2015 communication, the Veteran indicated that he wished to be scheduled for a live video conference hearing before a Veterans Law Judge (VLJ).  

While a hearing was held in January 2011, the Veteran appears to wish to provide additional testimony in light of new evidence that did not exist in January 2011, notwithstanding the fact that it will delay the case.  In light of these facts, a second hearing is granted. 

If the undersigned is unable to hold the second hearing, the undersigned will be part of a panel decision in this case. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing at the RO in the order that this request was received.  All correspondence pertaining to this matter should be associated with the Veteran's claims file.  Once the hearing is conducted, or in the event the Veteran cancels his request or otherwise fails to report, the case should be returned to the Board, if needed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




